JUSTICE McLAREN, concurring. I wish to expound upon several matters which are discussed in the opinion and the dissent. The opinions of my colleagues continue to use the term “lesser included offense” consistent with prior appellate and supreme court opinions. I consider this term to be ambiguous and confusing. Originally, the term meant what it said, i.e., a lesser and included offense, “lesser” in the sense that the offense was less heinous and was punished accordingly, “included” in the sense that the elements of the “included” offense were included within the elements of the “greater” offense. Through judicial evolution, in cases like this one, the term “lesser included offense” has come to mean a “lesser-wonincluded offense.” In other cases, the term has retained its original meaning, i.e., an actual “lesser included offense.” This evolution has come about because the law allows a defendant to present his alternative theory of guilt if there is evidence to support such a theory. The alternative theory may be either a lesser included offense or a lesser nonincluded offense, and possibly both if more than one theory is presented. I suggest that in this particular area of the law the term “lesser alternative offense” should be adopted so that the problems described by Justice Reinhard’s dissent can be minimized. I believe that by adopting this terminology one can reconcile apparent contradictions in People v. Bryant (1986), 113 Ill. 2d 497, and People v. Schmidt (1988), 126 Ill. 2d 179. I believe Schmidt stands for the proposition that, when a defendant presents a lesser alternative offense, he cannot be convicted of both the greater and the lesser alternative offense because the defendant was not charged, by the State with the lesser offense. This is consistent with the principle that a defendant cannot be convicted of both a greater and a lesser included offense regardless of who presented it. The rationale is based upon the belief that the jury should be given the choice of alternative convictions not coincidental convictions. To reiterate — there are three terms: 1. Lesser included offense (e.g., Texan) 2. Lesser nonincluded offense (e.g., Iowan), and 3. Lesser alternative offense (e.g., American). The first two terms grammatically are mutually exclusive and incompatible regardless of their usage in prior opinions. The first and third terms, and the second and third terms, grammatically and legally, are mutually inclusive and compatible unless stated to the contrary in future opinions. In conclusion, hopefully my comments will make clear the ambiguous and not make ambiguous the clear. At this juncture, it is premature to presume so.